DETAILED ACTION
Specification
The substitute specification filed 11/24/21 has been entered, but creates new issues. 
In the summary of invention, applicant refers to Figures 4 and 5, which is improper. The summary should not refer to any figures and should simply be a short summary of the invention. 
New paragraph [0016] recites “See FIG 1 showing the following features [0016] of the makeup protector” which is improper. 
This same type of error occurs in [0017, 0018, and 0019].
Appropriate correction is required.
Drawings
The replacement drawings were received on 11/24/21.  
These drawings are accepted and overcome the previous objections.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39: recites “wherein said double stitching performed for providing a space between the outer portion of the collar shaped section and said transparent adhesive tape and further between the edges of the left arm and right arm and the transparent adhesive tape; and wherein said space provided for facilitating the user to attach said portions of the left arm and right arm on each top sides of hijab without touching the adhesive”. The term “transparent adhesive tape” lacks antecedent basis. Furthermore, the language of this claim does not make sense; it is unclear how if at all this language places any additional structural limitations on the claim. Preceding claim 39 (from which this claim depends) already requires double stitching an elastic material around an outer portion of the collar shaped section and the edges of the left arm making it unclear what additional structure this claim is supposed to be requiring. If applicant is attempting to add that the tap is transparent, this claim should be amended to recite “wherein said adhesive material is a transparent adhesive tape” and since this appears to be the only additional limitation set forth, for examination purposes, this is how the claim will be treated. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 40 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 40: recites “wherein said elastic is dimensioned to enable the user to stretch and adjust the collar section when placing around the face…”; this claim only appears to recite functional language that is inevitably already be present in preceding claim 38 which sets forth elastic material in the collar for placement around a persons’ face (note claim 40 depends from claim 38). So claim 40 is not further limiting because it does not place any additional structural limitations or structure on preceding claim 38 from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31-36, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haydu (US 2900640).
Regarding the claimed invention being “for preventing staining of makeup on a hijab…during makeup application on the face” as recited in the preamble of claim 32, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Haydu was considered capable of performing the cited intended use because Haydu teaches an absorbent bib which is capable of being used to absorb makeup instead of food spilled by a child if a user wished to use it in that fashion. 
Claim 31: Haydu discloses a covering band (see Fig 4) comprising: a collar shaped section with an inner portion, an outer portion, and a series of openings (see annotations). The openings are provided in a top center portion of the collar shaped section (see annotations) and the openings are configured for facilitating the user to place the collar shaped section around the face since that is how you apply a bib (see invention title). The collar shaped section includes a right arm (see annotations) and a left arm (see annotations), each of the right arm and the left arm carrying an adhesive material (see annotations). The adhesive material is located on a back side of the respective arm to which it is attached since “back side” is relative to the orientation of the device and the claims do not require the adhesive be on the same side of the collar section on each arm. The left arm and the right arm each includes a ridged portion (see annotations) that is curved and close to end portions of the left arm and the right arm (see Fig 4 & annotations) and the adhesive material is located between the ridged portions and edges of the left arm and the right arm (see annotations) to which it is attached (see annotations). The adhesive material can be used to allow a user to attach the end portions of the left arm and the right arm together on a top side of a hijab if so desired since this is just a matter of how they wish to attach the device to something with the inner portion of the collar shaped section aligned over an outer line of the face and the outer portion of the collar shaped section protruding outwardly up to the ridge portion because this is how the device is shaped (see annotations). 
Claim 32: Haydu discloses the opening being triangular between the inner surface and the outer surface of the collar shaped section (see triangular opening between edges of left and right arms in annotations). Regarding the “opening is provided by removing a top central portion between the inner surface and outer surface of the collar shaped section”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented covering of Haydu. See MPEP § 2113.

    PNG
    media_image1.png
    579
    610
    media_image1.png
    Greyscale

Claim 33: Haydu discloses the opening (see triangular opening between edges of left and right arms in annotations and in above rejection of claim 33) as providing a space between the edges of the left arm and the right arm (see annotations) and this opening is configured to allow wearing the device which can include wearing it around the face if so desired because this is intended use and applicant’s claims are drawn to a device and not a method.
Claim 34: Haydu discloses the edges of the left arm and the right arm to be placed overlapping or aligned with each other on top of each other to join the two arms together via the adhesive (Col 2, 4-8) and this could be done on a top side of a hijab if so desired since that language is just intended use. 
Claim 35: Haydu discloses the adhesive material is a dry seal adhesive (Col 1, 58-59) which is known to be transparent and Haydu discloses this adhesive disposed in strips (see Figs 1 & 4), which the office interprets to constitute “adhesive tape” as claimed. Haydu further discloses providing the device in packaging (Col 1, 70) and removing the device from packaging, which constitutes the adhesive material being provided with a covering that is removed thereby exposing the device (Col 1, 70-72) and its corresponding adhesive tape for attaching the end portions of the left arm and the right arm together, which could be done over the sides of a hijab if so desired. 
Claim 36: Haydu discloses the collar shaped section to be made of paper (Col 1, 36) which is a non-woven fabric material capable of absorbing cosmetics because paper is capable of doing this. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haydu (US 2900640) in view of Vonrinteln (US 6789265).
Claim 37: Haydu discloses the invention essentially as claimed except for the collar shaped section enclosing an embedded elastic material therein, which would result in there being a “hollow structure” with the elastic material embedded within the cavity of the hollow structure.
Vonrinteln, however, discloses an improved covering band design for individuals with disabilities (Col 2, 3-16) the covering band including a collar shaped central section (16, Fig 1) with an opening configured to be placed around a person’s face (see Fig 1A). The collar section includes a left arm and a right arm (14) and an adhesive material (12; Col 4, 1-10) on each arm (see Fig 1). The collar shaped section houses an embedded elastic material (18; Col 4, 13-16) within a cavity of the collar shaped section in order to allow the collar shaped section to fit more snugly against a user’s face and neck during use (Col 4, 3-14). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the covering band bib of Haydu by providing the collar shaped section with an embedded elastic material in view of Vonrinteln in order to help the device fit more snugly against a user’s neck. 	
Claim(s) 31-34, and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varell (US 2211184) in view of Wendschuh (US 20140290682).
Regarding the claimed invention being “for preventing staining of makeup on a hijab…during makeup application on the face” as recited in the preamble of claim 32, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Varell was considered capable of performing the cited intended use because Varell teaches a head/hair covering which is capable of being used to overlie a hijab and protect it from makeup or liquids. 
Claim 31: Varell discloses a covering band comprising a central collar shaped section (see Fig 4) with an inner portion and an outer portion; an opening (see Fig 4) provided at a top center portion of the collar shaped section and being configured for facilitating placement about a user’s face; the collar shaped section further includes a left arm (left side that joins 14, Fig 4) and a right arm (right side that joins 18, Fig 4) and a fastening material (15+16+17) for connecting the right arm to the left arm (Col 3, 1-20) when securing the device around the face (see Figs 1 & 4). The left and right arms and the collar shaped section all include ridged portions (7 & 8) and these ridged portions are curved and are close to the end portions (14 & 18) of the right and left arms and these ridged portions are for adjustable fitting (Col 2, 30-40) about the user’s face. The fastening material is placed on a backside of each portion between the ridges and edges of the left and right arms and is configured for allowing the user to attach the left and right arms together and the inner portion of the collar shaped section can be aligned over the outer line of a user’s face. Varell discloses the invention essentially as claimed except for the fastening material being adhesive material. 
Wendschuh, however, teaches a covering band (see Fig 12) for placement in the hair and further discloses that snaps, hooks, adhesive, buttons, clips and rivets are all equivalent fastening means known in the art [0071]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the covering band of Varell by substituting an adhesive fastening means for the hooks in view of Wendschuh since Wendschuh teaches these to be functional equivalents. 
Claims 32-34: Varell discloses the opening being provided as a removed top central portion between the inner surface and the outer surface of the collar shaped section and the opening being configured for providing a space between edges of the left arm and the right arm during placement of the collar shaped section around the head/face. The edges of the left arm and the right arm are placed parallel to each other when placed about the head (see Fig 4 of Varell). 
Modified Varell discloses the invention essentially as claimed except for the opening being triangular in shape. However, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Varell by providing the opening as triangular, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Varell.
Claim 36: Varell discloses the collar shaped section being made of any water resistant material (Col 3, 49-53) including oil silk which is a fabric material and water resistant materials are capable of absorbing things because they are not waterproof. Modified Varell discloses the invention essentially as claimed except for the fabric material being non-woven. In this case, however selecting a given non-woven fabric would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claims 37-40: Varell discloses the collar shaped section being an enclosed hollow structure (see Fig 3) with an elastic material (11 & 12) embedded within the cavity of the hollow structure with double-stitching (9 & 10) around the outer portion of the collar shaped section and the stitching provides a space between the outer portion of the collar shaped section and the fastening material which would facilitate attachment of the ends around the head or face and this elastic material allows the device to stretch as needed to accommodate a person’s head/face (see Figs 1 & 4). So Modified Varell also teaches these limitations because the proposed modification is to substitute adhesive for the hooks and loops, which does not change the presence of the stitching and elastic bands. 
Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive. 
Applicant argues that Haydu fails to teach the adhesive portions being adhered to a hijab. However, applicant’s claims are drawn to a device and not to a method of using a device. In response to applicant's argument that Haydu fails to teach attaching the bib to a hijab, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding applicant’s arguments that Haydu teaches away from the proposed modification, it is noted that Haydu is a 102 rejection and not a 103 rejection, meaning there is no proposed modification necessary because the functional language regarding attaching the device to a hijab is just intended use language and Haydu cannot “teach away” from what it already teaches, which is all of the structural limitations required by applicant’s claims. This is an improper argument because no modification is necessary, Haydu is capable of performing the intended use and therefore meets the claims. 
Applicant then poses the same arguments regarding Varell, however as outlined above, the language about attaching the device to a hijab to prevent spilling makeup on a hijab is solely intended use. The device of Varell is equally capable of being used as a protective garment and teaches all of the structure required by applicant’s claims. 
Additionally, it is unclear why arguments were filed by a Jerry Joseph when no power of attorney has been filed in this case. This is also confusing because applicant contacted the examiner directly on 10/28/21 and stated that she did not have an attorney. If applicant has an attorney, applicant should not contact the examiner directly for an interview again, this must be done by applicant’s attorney and a power of attorney must be filed if this is the case. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772